       Case 6:21-cv-00511-ADA Document 209 Filed 05/21/21 Page 1 of 1




                  UNITED STATES DISTRICT COURT
                     WESTERN DISTRICT OF TEXAS
                              WACO
                              WACO DIVISION


FRESHUB, INC., FRESHUB, LTD.              §
                                          §      CIVIL NO:
vs.                                       §      WA:21-CV-00511-ADA
                                          §
AMAZON.COM INC., AMAZON DIGITAL           §
SERVICES, LLC, PRIME NOW, LLC,
WHOLE FOODS MARKET INC., WHOLE
FOODS MARKET SERVICES, INC.,
AMAZON.COM SERVICES LLC


            ORDER SETTINGFINAL
                          FINALPRETRIAL
                                PRETRIALCONFERENCE
                                        CONFERENCE
                                CONTINUATION


        IT IS HEREBY ORDERED that the above entitled and numbered case is set
                                                                          set for
FINAL PRETRIAL CONFERENCE CONTINUATION by Zoom          Zoom on Thursday, May 27,
2021 at 02:00 PM.

       IT                     21st day of May, 2021.




                                          Alan D Albright
                                          UNITED STATES DISTRICT JUDGE
